Citation Nr: 1816499	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  07-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status post right shoulder rotator cuff repair, labral tear and biceps tendon tear with partial tendinosis and tear of the intra and supraspinatus tendon (right shoulder disability).

2.  Entitlement to an initial compensable rating for a right shoulder surgery scar associated with the right shoulder disability prior to November 25, 2009 and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to February 1972, from July 1994 to April 1995, and from February 2003 to January 2005.  The Veteran's service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board remanded the appeal in August 2017. 

The Board notes that the Veteran's right shoulder scar was withdrawn by the Veteran and was dismissed in a December 2011 Board decision.  However; the Board and the RO continued to treat the Veteran's claim as if it was on appeal via the August 2017 remand and the November 2017 Supplemental Statement of the Case.  Although the Veteran had unambiguously withdrawn his claim, given that the Board and the RO continued to treat it as if it was still pending, it is once again properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  The Veteran's right shoulder disability has not been manifested by ankylosis at any point during the appeal period.

3.  The Veteran's right shoulder scar is not deep or unstable, does not exceed six square inches, does not cause limitation of function, and was not painful on examination prior to November 25, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for an initial compensable rating for a right shoulder surgery scar prior to November 25, 2009 and in excess of 10 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, supra. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Shoulder Disability. 

The Veteran's current claim for an increased rating for his right shoulder disability was received by the RO on November 25, 2009.  Therefore, the pertinent period for consideration is November 25, 2008 to the present.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  He reports that he has lost strength in his arm due to the right shoulder surgery, and that he is unable to lift his right shoulder and no longer has normal right shoulder motion.  See August 14, 2012 VA Form 9.  

The Veteran's disability is currently rated according to the provisions of Diagnostic Code 5201 for right shoulder limitation of motion, which provides a maximum 40 percent rating for the major extremity.  In this regard, the Veteran is right-hand dominant, so only the criteria referencing the major extremity are applicable.  Additionally, the Veteran is in receipt of a separate 50 rating for right carpal tunnel syndrome over the course of the appeal period, and the propriety of that rating is not before the Board.  This separately compensable disability accounts for decreased muscle strength in the upper extremity, gripping problems, weakness and pain demonstrated on examination.  Moreover, entitlement to special monthly compensation based on loss of use of the right hand has already been denied by the Board.

The Board must consider other potentially applicable codes in addressing his entitlement to an increased rating.  As there is no indication of impairment of the humerus, Diagnostic Code 5202 is inapplicable.  See October 2017 VA examination report.  The only other Diagnostic Code that would allow for a rating in excess of 40 percent is Diagnostic Code 5200, which provides a 50 percent rating for unfavorable ankylosis of scapulohumeral articulation (the scapula and humerus move as one piece).
Here, the December 2007, August 2010 and October 2017 VA examiners specifically found no evidence of right shoulder ankylosis.  The Veteran is not competent to assess whether his right shoulder is ankylosed.  Accordingly, a rating in excess of 40 percent for the right shoulder disability is denied.

B.  Right Shoulder Scar.  

The pertinent appeal period for consideration is from the date of service connection, or June 12, 2006 to the present.  The Veteran's disability has been rated under Diagnostic Code 7804 throughout the pendency of the appeal.  

During the pendency of the appeal, the criteria for evaluating certain disabilities of the skin were revised, effective October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran has not specifically requested consideration under the revised scar criteria.  Thus, only the former version will be employed to rate his disability.  

Here, the evidence does not reflect that the Veteran's scar affects the head, is deep or unstable, exceeds six square inches (39 square centimeters), or causes limitation of function.  Therefore, former Diagnostic Codes 7800, 7801, 7802, 7803 and 7804 are not applicable, and the scar will continue to be rated under former Diagnostic Code 7804, which provides a maximum 10 percent rating for superficial scars that are painful on examination.  Thus, from November 25, 2009, a rating in excess of 10 percent is not available.  As for the period prior to November 25, 2009, the only relevant evidence consists of the report of the August 2006 VA examiner, who specifically found that the Veteran's right shoulder scar was not painful on examination.  While the Board notes the Veteran is competent to report scar pain, former Diagnostic Code 7804 specifically requires a finding of pain on examination, which was not demonstrated in this case.  Thus, the Veteran's lay statements, alone, are not sufficient to establish entitlement to a 10 percent rating prior to November 25, 2009, and the appeal as to this issue is denied.

ORDER

Entitlement to a rating in excess of 40 percent for the Veteran's right shoulder disability is denied.

Entitlement to an initial compensable rating for a right shoulder surgery scar prior to November 25, 2009 and in excess of 10 percent thereafter, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


